Citation Nr: 1046326	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  05-25 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a low back disability. 



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1957 to June 1959.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision by 
the Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2006, a Travel Board hearing was 
held before the undersigned.  A transcript of that hearing is 
associated with the claims file.  In December 2006 this matter 
was remanded for further development.  In July 2009, it was 
remanded again due to noncompliance with the December 2006 
remand.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

Because all action ordered in the Board's July 2009 Remand was 
not completed, this matter must, once again, be remanded for more 
complete development and adjudicatory action.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand by the Board confers on 
the appellant, as a matter of law, the right to compliance with 
the remand orders).  Compliance with the Board's remand 
instructions is not a discretionary matter.  The RO should be 
well aware by now that when the Board fails to return a case to 
the RO for completion of actions ordered in a remand that were 
not completed, and the Board's decision is appealed, the U.S. 
Court of Appeals for Veterans Claims (Court) (either by 
endorsement of a Joint Motion by the parties or by Memorandum 
Decision vacating the Board's decision) routinely, under the 
Stegall precedent, returns the case to the Board for completion 
of the action the Board sought in the remand.  

Historically in May 2009, the RO sought a medical opinion 
regarding the etiology of the Veteran's low back disability.  In 
essence, the examiner opined that because of the non-availability 
of service and interim treatment records he could not provide an 
opinion without resort to speculation.  While the examiner 
indicated that the Veteran's claims file was thoroughly reviewed, 
it appeared that some pertinent evidence was overlooked by the 
examiner.  Specifically, the examiner noted that records from 
surgery at Duke University "got lost".  On review of the 
record, the Board found that it included 1982 records from Duke 
University Medical Center, including an admission summary (with 
history of a postservice occupational injury, and no history of 
injury in service) and an operative report.  Because the opinion 
was based on an incomplete record, the Board found it lacking in 
probative value.  

The July 2009 Remand, in part, instructed the RO to secure copies 
of the complete records related to the Veteran's claim for 
disability benefits from the United Mine Workers.  Thereafter the 
RO was to arrange for the Veteran to be examined by an 
orthopedist to determine the likely etiology of his current low 
back disability.  The examiner to state the diagnosis(es) for the 
Veteran's low back disability and opine whether it was, at least 
as likely as not (i.e., a 50 percent or better probability) that 
such was/were related to the injury the Veteran alleges occurred 
in service (rather than due to intervening postservice factors, 
to include a postservice occupational injury).  The examiner was 
to explain the rationale for all opinions given.

On July 2010 VA examination, the examiner opined:

"In my professional opinion based on the history, physical 
examination and imaging study, that it is more likely than 
not the lumbar spine disability is service connected."

Thereafter, in August 2010, the RO received the pertinent records 
sought related to the Veteran's claim for United Mine Workers 
disability benefits.  In September 2010, a decision review 
officer (DRO) noted that the Veteran's VA examination was 
completed prior to receipt of the United Mine Workers claim-
related records.  Additionally it was noted that the examiner did 
not explain the rationale for the opinion offered.  The DRO asked 
that the Veteran's file be returned to the May 2010 examiner for 
a review of all the evidence and completion of the requested 
medical opinion.  It is unclear whether or not such development 
was completed; a duplicate of the July 2010 VA opinion was 
associated with the claims file.

The November 2010 supplemental statement of the case (SSOC) 
noted, under adjudicative actions (see page 2), "07-29-2010 - VA 
examination conducted at VAMC Mountain Home, with addendum dated 
July 2, 2010".

The Board notes that when development ordered suggests that 
further development is indicated for proper consideration of the 
medical questions raised, it is incumbent on the RO to proceed 
with such development to its logical conclusion, rather than 
simply return the case to the Board, with evidentiary development 
in an incomplete state.  

The Board notes (as the RO noted) that the 2010 VA examiner 
provided no rationale for the conclusion offered.  A medical 
opinion that provides no rationale does not provide the degree of 
medical certainty needed to support a claim (and is inadequate).  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  VA must provide an 
examination that is adequate for rating purposes.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The July 2010 VA examination and opinion are further inadequate 
as the examiner was unfamiliar with pertinent medical history 
(including the pertinent records associated with the United Mine 
Workers disability claim).  Accordingly, another examination to 
secure a medical opinion is necessary. 

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for the Veteran to 
be examined by an orthopedist to determine 
the nature and likely etiology of his low 
back disability.  The Veteran's claims 
file (to s include this remand and the 
records associated with the United Mine 
Workers disability claim, received in 
August 2010) must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
an opinion that  

(a)	Identifies (by medical diagnosis(es) 
the Veteran's low back disability.

(b)	 Indicates as to each diagnosis given 
whether it is at least as likely as 
not (a 50 percent or better 
probability) that such disability is 
related to the Veteran's service.  The 
opinion should indicate whether, based 
on the factual evidence of record, the 
low back disability had its onset in 
service or postservice, and if 
postservice, whether there is any basis 
for relating it to disease, injury, or 
event in service.  The examiner must 
explain the rationale for all opinions, 
to expressly include comment on the 
opinions that are already in the record.  
.  

2.	The RO should review the record, ensure 
that all development sought is completed, 
and then readjudicate this claim.  If it 
remains denied, the RO should issue an 
appropriate SSOC and afford the Veteran 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2010).

